DETAILED ACTION
This is the first action on the merits for application 17/551,612 filed on 12/15/2021.  Claims 1-8 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  12/15/2021 has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “K0an”; “K0ab” on page 8 line 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey (DE 19953172A1)
 Frey discloses:
Claim 1: A connecting section for a two-part hub, configured to support a driven shaft of a hybrid drive module1, comprising:
 a first hub section (Fig.1; section of 34); and 
a second hub section (section of 14), 
wherein the connecting section (68) is arranged coaxially with the first hub section and the second hub section, wherein the connecting section is arranged axially between the first hub section and the second hub section (as shown in Fig.1; 68 is arrange between section of element 14 and 34), and wherein the connecting section is a sliding bearing (page 5 line 19).
Claim 2: wherein the connecting section has a chamfer on an inner circumferential side (see annotated Fig. below).
Claim 3: wherein an insertion section (see annotated Fig. below) is arranged on an outer circumferential side of the connecting section, and wherein the insertion section is configured for inserting the connecting section into the first hub section.  
Claim 4: wherein the insertion section is a step (see annotated Fig. below).

    PNG
    media_image1.png
    717
    814
    media_image1.png
    Greyscale

Claim 5: wherein the connecting section is a plastics material (page 5 line 37-38).
Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwase (US 2011/0121692)
Iwase discloses
Claim 6: A two-part hub (61 and 44) configured to support a driven shaft (M; Fig.2), comprising: 
a first hub section (Fig.3: section of 61); 
a second hub section (Fig.3: section of 44); and 
a connecting section (Fig.3: 73b), wherein the connecting section is arranged between the first hub section and the second hub section, and
 wherein the connecting section is arranged coaxially with the first hub section and the second hub section (as shown in Fig.3; 73b is arranged coaxially between end portion of element 61 and 44).
Claim 7: wherein the first hub section has, at a first end (see annotated Fig 3 below), a receiving section (see annotated Fig 3 below), configured to receive the connecting section.

    PNG
    media_image2.png
    869
    1076
    media_image2.png
    Greyscale

Claim 8: A hybrid drive module for a motor vehicle (Fig.2-3), comprising:
 a two-part hub configured to support a driven shaft (M), comprising: 
a first hub section (Fig.3: section of 61); 
a second hub section (Fig.3: section of 44); and
 a connecting section (Fig.3: 73b), wherein the connecting section is arranged between the first hub section and the second hub section (as shown in Fig.3), and 
wherein the connecting section is arranged coaxially with the first hub section and the second hub section (as shown in Fig.3; 73b is arranged coaxially between end portion of element 61 and 44).
 an electric machine (Fig.2 : MG); and
 a torque converter (Fig.2: TC); 
wherein the second hub section comprises a turbine shaft (44) of the torque converter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thiede (US 20080023287) discloses hybrid module having turbine hub 68 and bearing between turbine hub 68 and shaft 32 see Fig.1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This limitation is not limiting because the body of the claim describes  a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitation. Thus the preamble of the claim is not considered a limitation and is of no significance to claim construction.